FAHY, Senior Circuit Judge
(concurring specially):
Appellants Samuel Reginald Bumgarner and Craig Walker Bumgarner * are heirs of the deceased, Elizabeth C. Bum-garner, and brothers of the Administratrix of the Estate. The litigation in which appellants claim they should have been permitted to intervene resulted in a recovery by the Estate of the land which their sister, in her representative capacity as Administratrix, had erroneously conveyed to Probst. It appears that Probst was required to reeonvey the property to the Estate but was awarded a money judgment on his counterclaim against the Estate. This judgment exceeded $35,000, which appellants represent in their brief “may well be all, or more than, the property is worth.” Appellants urge in this court that they were in a better position to defend against the claim of Probst than the Administratrix, their sister, who participated in the transfer of the property to Probst, and that their over-all interests were different from the interest of their sister. Their motion in the District Court, however, though referring to the Administratrix’s conduct which appellants considered contrary to their interests and the interest of the Estate, revolved largely around the circumstances leading to their discharge as attorneys for the Estate and the selection of substitute attorneys. The relation of all these matters to the proper disposition of this appeal I think would be clearer to the division of the court which considers the main appeal on its merits, now pending, particularly with respect to the possible availability to appellants of defenses not available to the Administratrix. I therefore think this appeal should be' consolidated and decided with that appeal. This course not being adopted, I concur on the basis of the record before us that the appellants have not brought themselves within Rule 24(a) *1310of the Federal Rules of Civil Procedure governing intervention as of right, or that the trial court abused its discretion in refusing to permit intervention under Rule 24(b).

 In appellees’ brief it is said that one of the brothers, Craig Walker Bumgarner, has ceased to be represented by counsel who have pressed the appeal in the name of both brothers. Even if only one remains as seeking intervention the relevant factors remain unchanged.